Title: To Alexander Hamilton from Tobias Lear, 29 July 1791
From: Lear, Tobias
To: Hamilton, Alexander



United States July 29. 1791.

By the Presidents command T. Lear has the honor respectfully to transmit to the secretary of the Treasury the enclosed obligation of J. G. Blount & Chas. Cook for the stakage of certain shoals & channels within North Carolina which has been approved of by the President. Also a letter from Mr. Short to the Secretary of the Treasury, & instructions for Mr. Short on certain points relative to Loans.
Tobias LearS.P.U.S.
